258 F.2d 356
Phillip DANIELS, Appellant,v.UNITED STATES of America, Appellee.
No. 15718.
United States Court of Appeals Ninth Circuit.
August 4, 1958.

Phillip Daniels, Steilacoom, Wash., for appellant.
Wm. T. Plummer, U. S. Atty., George N. Hayes, Asst. U. S. Atty., Anchorage, Alaska, for appellee.
Before ORR, FEE and BARNES, Circuit Judges.
PER CURIAM.


1
On December 1, 1952, appellant plead guilty to a violation of section 65-4-1, Alaska Compiled Laws Annotated, 1949 (murder in the first degree). He was sentenced to life imprisonment.


2
On September 29, 1956, appellant filed a motion in the District Court, Third Division, Alaska under 28 U.S.C.A. section 2255 to set aside and vacate the judgment of conviction entered on his plea of guilty.


3
On November 23, 1956, the District Court denied the motion. An appeal was taken from said judgment of denial to this court.


4
On May 28, 1957, 9 Cir., 246 F.2d 194, this court affirmed the order of the District Court.


5
On July 5, 1957, appellant filed a second motion under 28 U.S.C.A. section 2255 setting up the identical grounds set forth in his first motion. This second motion was denied on July 26, 1957, by the District Court on the ground that "the sentencing court shall not be required to entertain a second or successive motions for similar relief on behalf of the same prisoner." The instant appeal is from said second denial of relief under section 2255.


6
The identical relief was asked in both petitions, hence the District Court exercised a sound discretion in dismissing the second petition and its order is affirmed.


7
Affirmed.